El Juez Asociado Señor Belaval
emitió la opinión del tribunal.
El día 9 de junio de 1945, los peticionarios en este caso, don Carlos Berrocal Ferrer y su esposa doña Daniela Sánchez, arrendaron al aquí interventor don Frank Fournier, casado con doña Monserrate Rodríguez, un solar de 275 metros cua-drados en el Boulevard Santiago Yeve de la ciudad de Maya-güez, Puerto Rico. Las cláusulas esenciales de' este primer acuerdo por escrito entre las partes, son las siguientes.
“1) Hacen (constar) los comparecientes que si antes de ven-cerse el término del contrato, o sea, antes de los cinco años, el Sr. Fournier desistiere de continuar el arrendamiento, éste ven-drá obligado a quitar y remover toda construcción que hubiere efectuado sobre el solar arrendado, dejándolo en las mismas con-diciones en que lo encuentra al empezar el contrato.”
“E Hacen constar asimismo los comparecientes que si des-pués de transcurrido el término de cinco años, los arrendatarios ‘(entiéndase arrendadores)’ decidieren construir algún edificio para negocio en este solar, vendrán obligados a dar la oportu-nidad al Sr. Fournier de alquilar la construcción que se efectúe.”
“F Hacen constar los comparecientes, por último, que el Sr. Fournier queda en libertad de fabricar e introducir mejoras so-bre el solar arrendado siempre que las mismas estén a tono con el progreso y necesidades del negocio.”
“G Se hace constar además por los comparecientes que si fuere el deseo de los arrendatarios, ‘(entiéndase arrendadores)’ vender el solar objeto de este arrendamiento, el arrendador ‘(en-*41tiéndase arrendatario)’ el Sr. Fournier tendrá la preferencia para su adquisición, mediante el pago de un precio razonable.”
Este era el contrato que existía entre las partes cuando ■el arrendatario, aquí interventor señor Fournier, empezó a •construir un edificio con dinero perteneciente a la sociedad •de gananciales que tenía establecida con su esposa doña Mon-.serrate Rodríguez. La cláusula F que autoriza al señor .Fournier “a fabricar e introducir mejoras sobre el solar .arrendado”, ¿convierte a la sociedad de gananciales en un edi-ficante de buena fe? Recuérdese que el permiso concedido ■es, (1) para fabricar y (2) introducir mejoras.
 Parece existir alguna confusión en cuanto al punto .si un arrendatario que edifica sobre el solar arrendado, puede ser considerado como un edificante de buena fe. No hay •duda, que un arrendatario, sin permiso del dueño para edificar .sobre el solar arrendado, que proceda a edificar sobre dicho solar, es un edificante de mala fe: Sentencia del Tribunal Supremo de España de 15 de enero de 1904; Sentencia del Tribunal Supremo de España de 30 de junio de 1903. Por lo tanto, si un arrendatario que no tiene permiso para edificar, fabrica sobre el solar arrendado, no tiene derecho a la indemnización por materiales y mano de obra que establece el artículo 297 del Código Civil de tuerto Rico. Pero no hay duda tampoco, que un arrendatario, con permiso del dueño para edificar sobre el solar arrendado, que proceda a edificar sobre dicho solar, es un edificante de buena fe: Palermo v. Corte, 58 D.P.R. 189, (Travieso), (1941) ; Pueblo v. Carrasquillo, 58 D.P.R. 176, (Todd hijo), (1941) cita precisa a la página 180; Berrocal v. Registrador, 54 D.P.R. 527, (De Jesús), (1939), cita precisa a la página 531 y vuelta de pá gina 532. Por lo- tanto, si un arrendatario que tiene permiso para edificar, fabrica sobre el solar arrendado, tiene derecho .a la indemnización por materiales y mano de obra que establece el artículo 297 del Código Civil de Puerto Rico. Como se ve, todo se reduce a examinar el contrato acordado entre *42las partes, para determinar si al arrendatario se le concedió o no se le concedió permiso para edificar. En el presente caso no hay duda que no se trata de un arrendamiento, punto, sino de un arrendamiento que además contiene un permiso-expreso para edificar e introducir mejoras sobre el solar arrendado. Siendo ésta la situación, no hay duda que la. sociedad de gananciales es, por los propios términos del con-trato, una edificante de buena fe.
Al darse cuenta los arrendadores de la solidez de la edifi-cación que había empezado a construir el arrendatario, el día 2 de julio de 1945 solicitaron y obtuvieron de éste, las modifi-caciones al contrato original que a continuación se expresan:
“H — Al vencerse el término fijado para este arrendamiento,' o sea el término de cinco años estipulado anteriormente, si no se llegare a un acuerdo sobre el nuevo arrendamiento, el arrendata-rio vendrá obligado a retirar por su cuenta y con cargo a su peculio propio cualesquiera edificaciones que hubiere hecho en el solar a que se contrae el arrendamiento en término de medio-año, a contar desde la fecha de vencimiento del arrendamiento, siendo obligación del arrendatario continuar pagando el mismo canon estipulado para el dicho arrendamiento sin que por este motivo pueda entenderse prorrogado o renovado el dicho contrato.”
“1 — Manifiestan los arrendadores no tener intenciones ni de-vender el solar a que se contrae este arrendamiento ni el de com-prar las edificaciones que en el mismo haga el arrendatario y que este contrato se ha hecho para facilitar al arrendatario el solar con el fin de que pueda edificar en él, pero suj eto a la obligación de retirar las edificaciones que en el mismo haga al vencerse el contrato celebrado el nueve de junio en curso o cualquier otro que posteriormente se celebre entre ellos.”
“J — Háse creído necesario esa aclaración por el hecho de haber observado los arrendadores que el arrendatario está fa-bricando en el solar dádole en arrendamiento con hormigón, para que dicho arrendatario quede advertido específicamente del hecho expuesto y proteja sus intereses en la mejor forma posible.”
“K — A la entrega del solar, el arrendatario deberá dejar el mismo completamente libre de las edificaciones que hubiere hecho • *43en el mismo, nivelado el terreno en la forma en que estaba cuando se le entregó y limpio de todo escombro y materiales, con el apercibimiento de que de no hacerlo así lo harán los arrendado-res vinviendo ‘(entiéndase, viniendo)’ el arrendatario a pagar-les el costo total de las obras que para obtener dicho fin tengan que ejecutar los arrendadores.”
Como se ve, no se trata de aclaraciones de las cláusulas anteriores, sino de modificaciones sustanciales. Son en rea-, lidad de derecho dos contratos distintos, que no se comple-mentan, sino por el contrario, alteran decididamente los dere-chos inmobiliarios comprendidos en ellos. Ejemplo: la cláu-sula F del primer contrato, que le daba a la sociedad de gananciales permiso para edificar en solar ajeno e introducir mejoras en el terreno, con la indemnización correspondiente a los edificantes de buena fe y a la compensación por gastos necesarios concedida por el artículo 382 del Código Civil de Puerto Rico, se convierte en virtud de las cláusulas H y K del segundo contrato, en verdaderas cargas y responsabilidades para la sociedad de gananciales, pues imponiendo sobre la arrendataria la obligación de retirar lo construido después de vencido el contrato, ya la sociedad de gananciales no podía obtener la compensación por materiales y mano de obra a que tiene derecho todo edificante de buena fe en suelo ajeno, antes que pueda ser desalojado del solar ajeno; asimismo como resultado de la obligación de entregar el terreno nivelado en la misma forma que estaba cuando se le entregó, la sociedad de gananciales no podía obtener la compensación por gastos necesarios tales como relleno, drenaje, acometida, o pavi-mentación.
 Este segundo contrato fué firmado por el marido, sin el concurso de su esposa. La opinión inicial rendida por este tribunal en el presente caso, fué en el sentido, que constituyendo la demolición del edificio pactado en el segundo contrato un mero “acto de administración”, dicho segundo contrato podía ser firmado por el marido sin el concurso de *44su esposa. Un estudio más exhaustivo de la cuestión plan-teada nos ha convencido que debemos abandonar dicho criterio.
Los actos de administración son “arrendar, cobrar rentas, dar recibos y ejecutar todo aquello que signifique actos de ad-ministración” propiamente dicho, 2 Manresa 752, (Edición del Instituto Editorial Reus de 1944). Por eso nuestra anterior jurisprudencia siempre se enfrentó con suma cautela, a estos llamados “actos de administración”: Agrait et al v. El Registrador de San Juan, 31 D.P.R. 215, (Del Toro), (1922), cita precisa a la página 216; Sucesores de José Hernaiz v. Romero, 26 D.P.R. 407, (Hutchison), (1918) ; Fajardo Sugar Co. v. El Registrador, 25 D.P.R. 189 (Del Toro) (1917), cita precisa a la página 190.
Aparte de nuestra libertad de acción ante precedentes que no son productos de nuestra propia jurisprudencia, una deci-sión judicial no es exclusivamente un cotejo más o menos científico de los antecedentes judiciales. Una decisión judicial es además la creación de una norma jurídica que se ajuste al estilo de vida de un pueblo, entendiendo por estilo de vida el sistema de superaciones individuales que van integrando paulatinamente el ethos colectivo de un pueblo.
Desde el 1902, Puerto Rico abandonó como algo que no tenía sentido dentro de la espiritualidad americana, la doc-trina civil de mantener a la mujer casada sometida a la vo-luntad jurídica del marido. Los artículos 91 y 1313 del Có-digo Civil de Puerto Rico de 1930 son una reproducción exacta de los artículos 159 y 1328 del Código Civil Revisado de Puerto Rico de 1902 — la impropiedad de denominarlo “revi-sado” provino de la necesidad de diferenciarlo del Código Civil Español — . Desde esa fecha la mujer casado se liberó de su antigua condición románica de estar “in manus mariti”.
Ya en el 1903—Amadeo v. Registrador, 3 D.P.R. 141, cita precisa a la página 144 — , el Juez Presidente de este tribunal señor José Severo Quiñones, se expresaba así: “considerando *45a mayor abundamiento, que revistiendo el citado articula 1328 del nuevo código civil el carácter de ley prohibitiva, pro-tectora de las buenas costumbres y del orden público, puesta que tiene por objeto proteger a la mujer casada contra los fraudes y abusos que en perjuicio de sus intereses puede co-meter el marido, propendiendo de esta suerte a mantener la paz y la moralidad en el seno de las familias, no puede dicha ley dejar de ser aplicada, no obstante lo que en contrario dis-pongan otras leyes extranjeras.”
Considerar a la mujer casada como un sujeto de derecha de igual categoría jurídica que su marido, para la disposición de bienes conyugales, ha sido desde principio de este siglo, no sólo una institución de derecho civil nuestra, sino parte del estilo de vida de nuestro pueblo. Una serie de decisiones anteriores de este tribunal en el sentido que la mujer lo única que tiene dentro de la sociedad de gananciales “es la mera expectación o esperanza de participar en la mitad del activa líquido que pueda resultar luego de liquidada la sociedad”, National City Bank v. De la Torre, 54 D.P.R. 233, (De Jesús), (1939) cita precisa a la página 237; De la Torre v. National City Bank of New York, 110 F.2d 976, (Magruder) (1940), cita precisa a la página 983, segundo párrafo, no deben seguir prevaleciendo en nuestra doctrina local, por estar fuerte-mente imbuidas de la doctrina clásica española, sin razón de sobrexistir en nuestra manera puertorriqueña de vivir. Si decidiéramos seguir expandiendo los llamados “actos de administración” del marido, podría llegar el momento en que la sagacidad de los papelistas lograran diseñar una serie de actos fraudulentos que dejen a la mujer casada indefensa dentro de una institución que se supone creada para su protección.
El acto de administración no puede llevar expresamente ni implícitamente en su contenido la disposición de derechos inmobilizados dentro de un inmueble, sin resultar en lo que el Juez Magruder llamó “una retrogresión dentro de la tenden-*46cia moderna”: De la Torre v. National City Bank of New York, supra, cita precisa a la página 983, segundo párrafo, y que en un lenguaje más nuestro podríamos llamar, una .reversión a la doctrina románica, y que por implicación, una serie de actuales legalísticas que significan verdaderas enaje-naciones, gravámenes o condicionamientos a título oneroso, quedaran sancionadas para el porvenir.
Asumiendo, aunque sin resolverlo, que el arrendatario, aquí interventor, pudiera haber otorgado el primer contrato por sí solo, como administrador de la sociedad de gananciales, es indudable que el arrendatario, aquí interventor, como ad-ministrador de la sociedad de gananciales, no podía por sí solo, otorgar el segundo contrato porque los derechos alte-rados todos son derechos inmobiliarios creados a favor de la sociedad de gananciales: Bonillerse v. González, 17 D.P.R. 1128 (McLeary) (1911).
 La ley es siempre la premisa mayor de toda conclusión jurídica. El artículo 262 del Código Civil de Puerto Rico establece que “las cosas inmuebles pueden serlo unas por su propia naturaleza y otras por el destino u objeto al cual son aplicables; el artículo 263 inciso 1 del mismo código establece que “son bienes inmuebles: 1 — las tierras, edificios, caminos y construcciones de todo género adheridos al suelo”; el artículo 264 del mismo código establece: “las siguientes cosas incorporales son consideradas como inmuebles por razón del objeto al cual se aplican: 1 .... , 2 — cualquier derecho u obligación constituido sobre una propiedad inmueble.” De manera pues, que el derecho de recibir compensación por los materiales y mano de obra que corresponde a todo edificante de buena fe, establecido sobre un edificio, es un derecho inmobiliario por estar constituido sobre una propiedad inmueble, y cualquiera renuncia del mismo equivale a una enajenación de propiedad inmueble, ya que enajenar significa “un acto . . . que extingue, crea y modifica derechos .... que exige tanto en el enajenante como en el adquisidor las condiciones de ca-*47pacidad legal necesarias para prestar consentimiento”— 13 Enciclopedia Jurídica Española 566, Edición de 1910.
Es asimismo claro, que el arrendataria aquí interventor, no tenía facultad, como administrador de la sociedad de ga-nanciales, para enajenar ningún derecho inmobiliario de su mujer. El artículo 91 del Código Civil de Puerto Rico esta-blece que “el marido será el administrador de los bienes de la sociedad conyugal, salvo estipulación en contrario; ... no obstante, los bienes inmuebles de la sociedad conyugal no po-drán ser enajenados o gravados, bajo la pena de nulidad, sino mediante el consentimiento expreso de ambos cónyuges: Santiago v. Rodríguez, 72 D.P.R. 266, (Snyder), (1951), cita precisa a la página 275; Encarnación v. Salim, 69 D.P.R. 766 (Negrón Fernández) (1949), cita precisa a la página 773; Pérez v. Hawayeck, 69 D.P.R. 50, (Marrero), (1948), cita precisa a la página 53; Robles v. Guzmán, 67 D.P.R. 718 (Marrero), (1947), cita precisa a la página 722; Martínez v. Registrador, 62 D.P.R. 862 (Todd), (1944), cita precisa a la página 864; Fuster v. Paonesa, 43 D.P.R. 760 (Hutchison) (1932), cita precisa a la página 763; G. Llinás & Co. v. El Registrador, 23 D.P.R. 759 (Hutchison), (1916); Després v. Registrador de la Propiedad, 14 D.P.R. 621 (Quiñones), (1908), cita precisa a la página 626; Caballero v. El Registrador de la Propiedad, 12 D.P.R. 222, (Quiñones), (1907), cita precisa a la página 224; Moscoso v. El Registrador de la Propiedad, 12 D.P.R. 403, (Quiñones), (1907).
El artículo 1313 del mismo código vuelve a repetir la limi-tación de la administración conyugal: “sin embargo de las facultades que tiene el marido como administrador, no podrá donar, enajenar y obligar a título oneroso los bienes inmuebles de la sociedad de gananciales, sin el consentimiento expreso de la mujer; toda enajenación o convenio que sobre dichos bienes haga el marido en contravención a este artículo, y los demás dispuestos en este código, o en fraude de la mujer, será nulo y no perjudicará a ésta ni a sus herederos.”
*48Tampoco tendría poder para establecer sobre ellos un gravamen. Un gravamen — 17 Enciclopedia Jurídica Española 252, (Edición 1910) — significa “cargo, obligación que pesa so-bre alguno de ejecutar o consentir una cosa; carga impuesta sobre una finca y también el acto de imponer esta misma carga; en la segunda de las acepciones que acaban de consig-narse, todo gravamen constituye una limitación del dominio o de algún derecho real impuesto sobre bienes inmuebles y los mismos derechos reales constituyen a su vez un gravamen, respecto de la finca sobre que gravitan.” Robles v. Guzmán, 67 D.P.R. 718, (Marrero), (1947), cita precisa a la página. 722; Caballero v. Registrador, 32 D.P.R. 764, (Franco Soto) (1924) ; Fajardo Sugar Co. v. El Registrador, 25 D.P.R. 189, (Del Toro), (1917), cita precisa a la página 191; G. Llinás & Co. v. El Registrador, 23 D.P.R. 759, (Hutchison), (1916) ; Després v. Registrador, 14 D.P.R. 621, (Quiñones), (1908), cita precisa a la página 623; Boscio et al v. El Registrador de la Propiedad, 14 D.P.R. 624, (Quiñones), (1908), cita precisa a la página 626. El concepto “a título oneroso” que contiene el artículo 1313 antes citado, significa — 30 Enciclopedia Jurí-dica Española 29, (Edición 1910) — “la causa en virtud de la cual se adquiere una cosa pagando su valor o estimación en dinero, en otra cosa, o en servicios, o mediante ciertas cargas y condiciones, a que se sujeta el adquirente como la compra, permuta, arrendamiento y dote: Agrait et al v. Registrador, 31 D.P.R. 215, (Del Toro), (1922) ; Gautier v. Registrador de Humacao, 24 D.P.R. 704, (Wolf), (1917), cita precisa a la página 706; Sucesión García v. El Registrador de la Propiedad, 16 D.P.R. 781, (Wolf), (1910), cita precisa a la página 782; Vidal v. El Registrador de la Propiedad, 12 D.P.R. 205, (Quiñones), (1907).
Es indudable que al comprometerse en este caso el admi-nistrador de la sociedad de gananciales, en virtud del segundo-contrato acordado con los arrendadores, a destruir un edificio-perteneciente a la sociedad de gananciales que ya estaba cons-*49trayéndose, estaba realizando un acto de enajenación de un. derecho inmobiliario, disponiendo del gravamen de un dere-cho real impuesto sobre un bien inmueble, e imponiendo una condición onerosa sobre el derecho real que pertenecía a la sociedad de gananciales. Después que el derecho real pasó a ser propiedad de la sociedad de gananciales, en virtud del primer contrato, el marido por sí solo, no podía ni enajenarlo, ni gravarlo, ni imponerle una condición onerosa, sin el con-sentimiento de su mujer, que fué lo que hizo al otorgar el se-gundo contrato.
En nuestra opinión inicial concluimos además, que, aunque el edificio construido en el solar del demandante fuera una edificación de buena fe por la cual habría que abonar el costo de los materiales y la mano de obra, mediante el ejercicio de la accesión correspondiente, procede el desahucio porque existe un pacto que regula los derechos de las partes sobre lo edificado al vencimiento del contrato. Considerada nuevamente la cuestión, concluimos ahora, que tal afirmación no puede enfrentarse victoriosamente con los principios de la analítica jurídica. Casualmente la nulidad o la validez del pacto que regula los derechos de las partes es la verdadera cuestión litigiosa en este caso. Para sostener el derecho de los arrendadores al desalojo del solar arrendado y a la demolición del edificio construido sobre él por los arrendatarios tuvimos originalmente que concluir, como si se tratara de un juicio declarativo, que el segundo documento firmado entre las partes podía ser firmado por el arrendatario exclusivamente, en su carácter de administrador de la sociedad de gananciales, porque el pacto futuro de demolición era un simple “acto de administración.” Como cuestión de disciplina, tendríamos ahora que sostener, como si se tratara de un juicio declarativo, que por constituir el pacto futuro de demolición, un claro acto de enajenación de un derecho inmobiliario de la sociedad de gananciales, el marido no tenía poder para enajenar los derechos de edificante de buena fe que poseía la sociedad de *50gananciales, sin el concurso de su esposa. Es indudable que tanto para resolver sobre la validez del pacto de demolición, como para resolver sobre la nulidad del pacto de demolición, el desahucio no sería el remedio adecuado. En el primer caso, la acción posesoria de carácter sumario se convertiría, en una acción ordinaria para el cumplimiento específico de un contrato. En el segundo caso, la acción posesoria de carácter sumario se convertiría, en una acción declaratoria sobre los derechos de los arrendatarios a recobrar el importe de los materiales y mano de obra del edificio construido, y el im-porte de los gastos necesarios en la preparación del suelo.
La acción de desahucio es una acción posesoria: Escudero v. Mulero, 63 D.P.R. 574, (Travieso), (1944), de naturaleza rápida y sumaria; Colón v. Santiago, 64 D.P.R. 312, (Travieso), (1944), cita precisa a la página 320. Presupone la existencia de un contrato de arrendamiento, por violación de cuyas clásulas el arrendador pueda recobrar la propiedad arrendada, o una total ausencia de contrato entre dueño y precarista. En aquellos casos donde la relación ordinaria de arrendador y arrendatario, o la de dueño y precarista, se transforma en una relación jurídica distinta, el desahucio no procede, pues cualquiera reclamación de otra naturaleza, se supone que afecte al título de la cosa poseída o al derecho a la posesión, lo cual necesitaría un juicio declarativo. Los dere-chos que se originan de edificaciones permanentes, construidas de buena fe, no pueden adjudicarse dentro de un desahucio: Colón v. Club Rotario, 60 D.P.R. 750 (Todd hijo), (1942), cita precisa a la página 753.
 Ha sido motivo de discusión posterior en este caso, la naturaleza del derecho de indemnización que concede el artículo 297 de nuestro Código Civil, a los edificantes de buena fe. Se ha analizado la probabilidad que el “derecho a indem-nización” de un edificante de buena fe, no tenga por objeto una propiedad inmueble, ni esté constituido sobre una pro-piedad inmueble, siendo su verdadero objeto el reembolso de *51una suma de dinero, constituyendo, por lo tanto, una obliga-ción personal del dueño del suelo. En otras palabras, se trata de un bien mueble, de acuerdo con el artículo 268 de nuestro Código Civil, que dispone en parte que son bienes muebles “las obligaciones y las acciones cuyo objeto sea cobrar dinero debido.”
Ha llegado el momento en que los jueces de Puerto Rico nos pongamos de acuerdo sobre una posible metodología para estudiar cuestiones litigiosas relacionadas con el derecho civil. Tanto el Código italiano, como el Código Napoleón, como el Código alemán, como el Código español, como los Códigos ame-ricanos que han seguido los modelos patrimoniales del derecho civil europeo, están ordenados dentro de un sistema de insti-tuciones de derecho, que no permite aislar una sola disposición de las otras disposiciones comprendidas en la institución de derecho correspondiente, o aislar una institución 'de derecho de la otra. Los Códigos se instituyen sobre unas bases fun-damentales, una ley de bases, que se les entregan a los cuerpos codificadores como normas generales, para crear un sistema de principios jurídicos, armónicos entre sí, que puedan pro-ducir la unidad doctrinal que necesita toda institución de de-recho para su validez. Casualmente es esta armonía de los distintos aspectos doctrinales, todas dirigidas hacia un mismo principio jurídico, lo que hace tan deleitosa la tarea del civi-lista. Así, por ejemplo, en todo caso, donde un contrato de arrendamiento contenga, como pacto expreso o implícito, el derecho del arrendatario a edificar, la relación de derecho entre las partes, queda cubierta en todo lo relacionado con el arrendamiento, por los artículos correspondientes a la ins-titución de derecho que conocemos por arrendamiento y en todo lo relacionado con el permiso para edificar, por los ar-tículos correspondientes a la institución de derecho que cono-cemos por accesión. Lo contrario es parapetarse en el calle-jón sin salida que conduce a lo absurdo.
*52La afirmación que el derecho de indemnización de un edi-ficante de buena fe es un bien mueble, podría ofrecerse como modelo del contrasentido que a veces puede producir el aisla-miento de una disposición cualquiera dentro de una institu-ción de derecho civil, sin prestarle debida atención a las otras disposiciones de la misma institución de derecho, o a las otras instituciones de derecho, relacionadas con ella.
Para enfrentarnos con este contrasentido, tendremos que analizar detenidamente, tanto los derechos del dueño del suelo ajeno como los derechos del edificante de buena fe, sobre la cosa construida. ¿Quién es el dueño del edificio? ¿Quién posee el título de dominio de la cosa construida? Empezare-mos por estudiar la presunción que establece nuestro código en favor del dueño del suelo, que parece ser la tesis implícita mediante la cual, se sitúa en el dueño del suelo el título de dominio de la cosa construida, y se reduce al 'edificante de buena fe a un simple propietario de un derecho personal, que no descansa sobre la cosa construida.
Es cierto que el artículo 295 de nuestro Código Civil esta-blece que “todas las obras, siembras y plantaciones se presu-men hechas por el propietario y a su costa, mientras no se pruebe lo contrario.” La propia anatomía conceptual de esta disposición demuestra que se trata de una presunción, o sea, de la creación de ciertos hechos artificiales que sostienen el derecho enunciado, hasta tanto se prueben los hechos jurídicos que puedan fundamentar la excepción. En el caso que nos ocupa los hechos jurídicos demuestran que se trata de la construcción de un edificio por un arrendatario, con permiso para construir otorgado por el dueño del suelo, en el propio contrato de arrendamiento.
Manresa, con ese habitual rigor de extremada sencillez expositiva que lo caracteriza, se enfrenta con esta presunción, para diferenciar sus efectos jurídicos, cuando se trata de edi-ficaciones hechas durante el arrendamiento:
*53. . ¿El propietario del predio tiene a su favor las presun-ciones del artículo 359” [295 nuestro] “cuando la finca está arrendada? Laurent, sostiene que con arreglo al Código de Na-poléon, si. La doctrina que se infiere del Código Civil Español (la misma, después de todo, que debe inferirse del Código de Napoléon), no creemos que esté en la afirmativa. Verdad es que el mismo Laurent fija algunas excepciones. En efecto, será por de pronto necesario atenerse a las cláusulas estipuladas en el arriendo, sobre todo para las edificaciones. Lo edificado, por su condición especial, y aún lo plantado, puede parecer que debe ceder en pro del propietario; pero si el arriendo hecho contiene implícita o explícitamente el derecho de parte del arrendatario de hacer obras, plantaciones y siembras, desaparecen todos los mo-tivos por los cuales el propietario percibe los frutos naturales o industriales, (percibirá en todo caso los civiles)” [rentas] “y con estos motivos desaparece el interés del propietario en edificar, plantar o sembrar, interés que es en el fondo la razón más califi-cada de las presunciones capitales en su favor del artículo 359.” 3 Manresa 207: (Sexta Edición de la Editorial Reus S. A.) (1934). (Bastardillas y corchetes nuestros.)
Entonces no basta la presunción ordinaria del artículo 295 del Código para convertir al dueño del suelo ajeno en dueño del edificio construido, si los hechos jurídicos demuestran que se trata de una obra construida por un arrendatario con per-miso del arrendador. ¿Quién es el dueño, pues? ¿Puede inferirse indistintamente, que por el hecho de tener que pagar una indemnización al edificante de buena fe, el dueño del suelo es el que tiene el título de dominio del edificio construido en suelo ajeno? Veamos:
El artículo 207 de nuestro Código dice así:
“El dueño del terreno en que se edificare, sembrare o plantare de buena fe, tendrá derecho a hacer suya la obra, siembra o plan-tación, previa la indemnización establecida en los artículos 382 y 383 de este Código, o a obligar al que fabricó o plantó, a pagar el precio del terreno, y al que sembró, la renta correspondiente.”
Comentando el artículo 361 del Código Civil español que concuerda exactamente con el artículo 297 del nuestro, sigue exponiendo Manresa a la página 205:
*54“El dueño del predio es, según el artículo 358” [294 nuestro] “dueño también de lo edificado, plantado o sembrado en él, aun-que sea por un tercero, pero con sujeción a lo dispuesto en los artículos siguientes. Ahora bien, entre estos artículos el 381 dice que el dueño del terreno puede hacer suya la obra, plantación o siembra: luego no es suya inmediatamente, no es suya todavía. ¿De quién es entonces? ¿De quién la puede reclamar el dueño? Sin duda del tercero, porque del tercero es; y para que este ter-cero deje de ser dueño, hay que indemnizarle en una forma o en otra, según haya obrado de buena o mala fe. Puede cierta-mente ofrecer alguna duda el carácter de dueño del tercero cuando éste obra de mala fe, pues como veremos no tiene derecho a cierta indemnización, pero no cabe discutir en él caso contrario. Por otra parte el mismo artículo da derecho al dueño del terreno para obligar al tercero a comprar el suelo en que ha edificado con lo cual el tercero se hace dueño.
Laurent sostiene que el tercero en cuestión no puede pedir más que la indemnización y que la prueba que efectúe no puede dirigirse a demostrar la propiedad de lo edificado o plantado.” (Bastardillas y corchetes nuestros.)
¿Será éste el criterio que ha prevalecido, a espaldas de nuestro genuino derecho civil puertorriqueño, para sostener que el derecho a indemnización no descansa sobre la cosa inmueble? Es conveniente recordar que ni el Código Napoleón, en su artículo 555, ni el Código de. Louisiana en su artículo 508 contienen el derecho optativo que tiene el Código Civil español y el Código nuestro en cuanto al derecho del dueño del suelo de obligar al edificante a comprarle el suelo. Es conveniente recordar asimismo que el tercero en derecho civil es todo aquél que no aparezca obligado por un contrato, como lo sería en este caso la sociedad de gananciales, o la esposa. Sigue co-mentando Manresa en la página 205:
“Pues entonces, ¿con qué título reclama la indemnización? ¿ Con el de dueño de los materiales ? ¿ Pero es que nunca, ni aun siendo de buena fe, puede reclamar más que el valor de los ma-teriales o semillas?
En este punto concreto, y por lo que al Código Civil español respecta, creemos más en lo firme la interpretación del señor *55Navarro Amandi, quien dice que ‘hay que afirmar la propiedad del que edificó o plantó, lo mismo que la propiedad del dueño del suelo. Pero que como se trata de dos derechos de propiedad en conflicto, la ley resuelve en favor de uno de los propietarios, bien según la regla de que lo accesorio sigue a lo principal, o en aten-ción a la buena o mala fe, o en razón de la utilidad o valor de las cosas, como sucede en el caso del artículo 377, etc.’.” (Bastar-dillas nuestras.)
Con relación a la aplicabilidad del artículo 361 del Código Civil español, (297 nuestro), Manresa aclara que el mismo se aplica indistintamente al poseedor del terreno, o al dueño tan sólo de los materiales empleados, que es una de las modalida-des del derecho de accesión, 3 Manresa 217, edición citada; además bien sabido es, “que los materiales empleados en una construcción, al igual que las plantas adheridas al suelo, ad-quieren la condición de inmuebles, y dan forma a una nueva cosa de naturaleza distinta.” 3 Manresa 211, edición citada. Sigue comentando Manresa a la página 206:
“El Tribunal Supremo ha declarado que incluido el caso dis-cutido por el Tribunal de Instancia en su soberana apreciación de la prueba practicada, en el artículo 361 del Código Civil, no puede estimarse que lo edificado de buena fe en predio ajeno pasa a propiedad del dueño de éste si no media previamente la indem-nización establecida por los artículos 453 y 454, pues interpre-tando los referidos artículos, no sólo en su sentido literal, sino atendiendo al espíritu que los informa, hay que estimar que mien-tras esa indemnización no tenga efecto, no ostenta el dueño del predio el dominio de lo edificado, sembrado o pactado, y está en el caso de optar por adquirirlo con dicha indemnización o por obli-gar al que lo construyó o a quien de él tenga causa a pagarle el precio del terreno ocupado.” (Bastardillas nuestras.)
El Tribunal Supremo de España ha confirmado esta teoría en las sentencias de 27 de noviembre de 1902, 2 de enero de 1928, 21 de mayo de 1928 y 18 de marzo de 1948 — 6 Scaevola, final de página 573 y principio de página 574, (15), (Quinta Edi-ción del Instituto Editorial Reus) (1949). Sigue comen-tando Manresa:
*56“No hay términos hábiles para suponer que el derecho de accesión implique el desconocimiento de la separación en relacio-nes de propiedad con sujetos distintos de los diferentes modos de aprovechamiento de las utilidades de que la tierra es susceptible. Así es que la prueba en contrario del tercero puede encaminarse a demostrar que tiene títulos suficientes para poseer, ya en con-cepto de mero poseedor ya en concepto de propietario de lo edi-ficado.” 3 Manresa 205 y 206, igual edición.
Desde el 1913, fecha en que se decide el caso del Pueblo v. Municipio de San Juan, 19 D.P.R. 656 (Del Toro), cita pre-cisa a la página 668, se estableció por nuestra propia juris-prudencia el principio, que el dueño del suelo, por el solo hecho de serlo, no es el dueño legítimo y único de una edificación fabricada de buena fe en dicho suelo ajeno. Desde el 1939, fecha en que se decide el caso de Berrocal v. Registrador, 54 D.P.R. 527 (De Jesús), cita precisa al final de la página 53.1 y vuelta de página 532, se estableció asimismo por nuestra propia jurisprudencia el principio, que un edificio construido en el suelo ajeno, con permiso, o en virtud de contrato con el dueño del suelo, pertenece el dominio al edificante de buena fe con exclusión del dueño del suelo, pudiendo inscribirse en el Registro de la Propiedad.
Por la glosa de Manresa y las decisiones del Tribunal Supremo de España y del Tribunal Supremo de Puerto Rico que hemos acotado, estamos ahora en condición de contestar la pregunta que inicialmente nos formulamos: cuando se trata de una edificación de buena fe, construida en suelo ajeno, ¿quién es el dueño de la edificación? Es indudable, y res-ponde a toda la estructura lógica del Código, que el edificante de buena fe es el que posee el título de dominio de la edifica-ción hasta tanto el dueño del suelo haga uso del derecho opta-tivo que le concede el artículo 279 de nuestro Código, y le pague al propietario de la edificación, los materiales y la mano de obra empleados en dicha edificación o lo obligue a com-prarle el suelo. Mientras esa indemnización no se pague no pasa al dueño del suelo el título de dominio del inmueble cons-*57traído, y por el contrario, el edificante de buena fe posee no .sólo el título de dominio sobre la edificación, sino también, el ■derecho potencial de convertirse en dueño del suelo. Son ■estos dos derechos en alternativas que tiene el edificante de buena fe: (1) que se le paguen Tos materiales y la mano de obra empleados, o (2) que se le venda el suelo sobre el cual .ha construido, los que le sirven de fundamento al artículo •382 de nuestro Código que consagra el derecho del edificante de buena fe a retener la cosa construida hasta que se satis-fagan los materiales de construcción y la mano de obra, y ■el dueño del suelo resuelva la opción de carácter real, que ■establece el Código a su favor de quedarse con lo construido por el edificante de buena fe, en vez de venderle a dicho edi-ficante el suelo sobre el cual ha construido. De manera, que el gesto afirmativo corresponde al dueño del suelo y no al dueño del edificio.
La tesis que el derecho de indemnización de un edificante fie buena fe es un bien mueble, o un derecho mobiliario, ha pretendido basarse en una cita del Tratado Práctico de De-recho Civil Francés de los profesores Planiol y Ripert. Tal •cita carece por completo del rigor metodológico que requiere el estudio de una cuestión litigiosa relativa al derecho civil comparado. El derecho de un arrendatario, edificante de buena fe sobre un suelo arrendado, no se incluye en dicho tra-tado entre los derechos de crédito, sino entre los derechos de superficie, que forma parte de la institución civil de la co-propiedad — 3 Planiol y Ripert Tratado Práctico de Derecho Civil Francés (Edición de la cultural S. A. de la Habana), páginas 286 et seq, secciones 330, 331, 332 y especialmente en cuanto a las aplicaciones prácticas del derecho de super-ficie a los arrendamientos con facultades para construir, la sección 333 a la página 286 (1942).
El derecho de superficie, que forma parte del estudio de la copropiedad, se define de la siguiente manera en dicho tratado:
*58“Este derecho consiste en la propiedad de edificios o planta-ciones situadas en terreno ajeno. En principio todo aquello que se halla sobre el suelo pertenece al dueño como consecuencia de la accesión. El derecho de superficie deroga esa regla, al sepa-rar la propiedad del suelo de lo que sobre él se halla. Puede ser completo o incompleto, según comprenda cuantos objetos estén sobre la superficie del suelo o solamente algunos de ellos, tales como las construcciones, las plantaciones o aún determinados árboles aislados.
Si bien el Código no menciona expresamente el derecho de superficie, su legalidad no puede ser puesta en duda. Resulta del artículo 553, que declara que las construcciones, plantaciones y obras se presumen pertenecientes al propietario del suelo, salvo el caso contrario, admitiendo, por consiguiente, que el derecho sobre las construcciones o plantaciones superficiarias pueden es-tar en manos distintas que el derecho sobre el suelo; también puede apoyarse en el artículo 664 que autoriza la división de una casa por pisos.
Muy frecuentemente un industrial sin capital suficiente para adquirir un terreno libre o que no desea arriesgarse, toma en arrendamiento un solar yermo reservándose la facultad de llevar a cabo construcciones en el mismo, generalmente ligeras, hanga-res, talleres. El arrendamiento, en este caso, regula la condi-ción jurídica de esas construcciones. Puede pactarse que serán de pertenencia del dueño a tenor de los principios de la accesión; en este caso el arrendamiento no crea un derecho de superficie. Pero también puede convenirse que serán de propiedad del arren-datario que las haya edificado, pudiendo tal convención ser ex-presa o resultar de las condiciones del arrendamiento. Nos hallamos en este caso en presencia de un derecho de superficie temporal. El arrendatario puede obtener con ello un aumento de su crédito, hipotecando sus construcciones; pero no podrá constituirlas en prenda juntamente con el derecho de arrenda-miento, por ser, esas construcciones, inmuebles y la prenda sólo referirse a los muebles.”
“Una cuestión grave, que es conveniente prever en el con-trato, es el destino de esas construcciones [inmuebles y la prenda] al terminarse el arrendamiento. Frecuentemente se dice que pertenecerán al propietario, bien con indemnización o bien sin ella. Otras veces, sobre todo cuando esas construcciones tienen poco valor, el arrendatario se obliga a retirarlas al irse, devol-*59viendo el terreno libre y nivelado.” (Bastardillas y corchetes nuestros.)
Cuando no existe pacto expreso sobre el destino de esas cons-trucciones, como se trata en el caso específico del primer con-trato que nos ocupa, el mismo tratado de Planiol y Ripert nos refiere a la sección 278 de la obra citada a la página 245, que dice:
“Contrariamente a la opinión generalmente sostenida por los autores, la jurisprudencia aplica el artículo 555 en las relaciones entre arrendador y arrendatario” (Bastardillas nuestras.)
(Se refiere al artículo 555 del Código Napoléon — vide Código de Napoléon concordado página 142, Edición de Juan Buxó de la Habana, 1921; sustancialmente idéntico a los artículos 362, 363, y en su disposición final al artículo 361 y al artículo 453 del Código Civil español y a los artículos 298, 299, y en su disposición final al artículo 297 y al artículo 382 de nuestro Código, todos los artículos de los tres códigos relacionados con el derecho de accesión respecto a los bienes inmuebles.) Si-guen comentando Planiol y Ripert:
“No obstante es preciso hacer una distinción esencial. En efecto solamente si el arrendatario ha efectuado construcciones sin consentimiento del propietario y violando las estipulaciones del contrato de arrendamiento, se aplica, directa e imperativa-mente el art. 555 .” (Bastardillas nuestras.)
.(Se refiere al primer párrafo del artículo 555 del Código Na-poléon, equivalente en este primer párrafo a los artículos 362 y 363 del Código Civil español y a los artículos 298 y 299 de nuestro código.) Continúan comentando Planiol y Ripert:
“Cuando por el contrario, las construcciones se realizaron cumpliendo las estipulaciones del contrato de arrendamiento, habrá que atenerse a lo convenido por las partes. Si el contrato nada establece para fijar la indemnización debida al arrendatario por el propietario que conserve lo construido, el Juez podrá apli-car por analogía el artículo 555. Pero en tal caso nada se opone a que el locatario sea considerado como poseedor de buena fe, *60quedando al propietario la facultad de elegir, bien el reembolso del costo de materiales y mano de obra, bien el equivalente del aumento de valor de la finca.”
(Se refiere a la disposición final del artículo 555 del Código Napoléon equivalente en parte al artículo 361 y al artículo 453 del Código Civil español y al artículo 297 y al artículo 382 del Código nuestro.) Siguen comentando Planiol y Ripert:
“¿Desde cuándo empieza por el hecho de la accesión, el de-recho del propietario sobre las construcciones y plantaciones efectuadas por el locatario? ¿Será desde el momento en que se lleva a cabo o desde la expiración del arrendamiento?
Frecuentemente las partes pactan expresamente en el con-trato sobre dichos puntos: generalmente se atribuyen al arren-datario, estimándose que el arrendador renuncia a su derecho de accesión; otras veces, se obliga a tomar dichas construcciones o plantaciones al terminar el arrendamiento, bajo condiciones determinadas.
Cuando el contrato [no lo] disponga, la jurisprudencia se inclina, con razón, a decidir que el libre ejercicio del derecho de goce del arrendatario .... se opone, mientras dura el contrato de arrendamiento, al derecho de accesión del propietario, no pudiendo ejercitar tal derecho hasta la terminación del arrenda-miento. En efecto, el único modo de conciliar los derechos del arrendatario según el contrato de arrendamiento y el de acce-sión que corresponde al propietario, estriba en no permitir el ejercicio de este último derecho sino de acuerdo con el estado de cosas existente al final del arrendamiento. De ello resulta:-Io que el arrendatario podrá vender e hipotecar lo construido y sus acreedores podrán, mientras dure el arrendamiento, ejercitar sus derechos sobre los inmuebles hipotecados; 2o que el arrenda-tario podrá retirar lo construido, mientras dure el arrenda-miento; 3o. que el arrendador, si las construcciones fueren des-truidas por incendio antes del término del arrendamiento, no podrá reclamar a la compañía aseguradora el pago de la indem-nización estipulada.” 3 Planiol y Ripert páginas 245, 246 y 247 de la misma edición.
Creemos haber dejado claramente establecido que mientras el dueño del suelo ajeno no paga la indemnización dispuesta *61por el artículo 297 del Código Civil de Puerto Rico, el edifi-cante de buena fe es el verdadero dueño del edificio construido. Su derecho eminentemente real descansa tanto sobre el suelo ajeno, del cual puede pasar a ser dueño a opción del arren-dador, como sobre el edificio construido. Su derecho a retener la cosa es un resultado lógico del carácter inmobiliario.
Al contrario de lo que se supone sobre la naturaleza o la declaración por ley como mueble del derecho a indemnización del edificante de buena fe, tanto los comentaristas del derecho civil francés, como la jurisprudencia de los tribunales fran-ceses, afirman, que el derecho a indemnización a que tiene de-recho un edificante de buena fe, y entre los edificantes de buena fe están incluidos los arrendatarios con permiso para edificar, es un derecho inmueble, que puede ser vendido, hipo-tecado, que afecta al derecho de superficie y puede ser inscrito en el Registro de la Propiedad, como un derecho de dominio independiente al derecho de dominio del dueño del suelo.
No hay diferencia sustancial a este respecto con lo que establece la legislación y la glosa española sobre el particular, 8 Sánchez Román, Derecho Civil, 93-95, 150-151; (Segunda edición de sucesores de Rivadeneyra), (1900); 1 Morell, Legislación Hipotecaria 689, cita precisa a la página 690 et seq; (segunda edición de la Editorial Reus S. A. de 1928) 2 Morell-Legislación Hipotecaria 417, cita precisa a la pá-gina 418, (igual edición). No existe tampoco ninguna dife-rencia sustancial con lo que establece la legislación y la glosa puertorriqueña correspondiente a la misma institución de derecho.
Desde el 1941, fecha en que se decidió el caso de Palermo v. Corte, 58 D.P.R. 189, (Travieso), cita precisa a la página 197, se estableció claramente por este tribunal la diferencia entre un arrendamiento ordinario y un arrendamiento con permiso para edificar:
“No se trata en los casos de autos de simples contratos de arrendamiento en los que el arrendatario se comprometió a pagar *62un canon de arrendamiento por el uso de una casa perteneciente al arrendador. La situación en los casos que estamos conside-rando es distinta. El dueño del terreno lo dió en arrendamiento a las demandadas para el propósito específico de construir allí edificaciones de carácter permanente, para viviendas.- Las de-mandadas, o sus antecesores en título construyeron las casas de buena fe; y nada se pactó entre el dueño del terreno y los edifi-cantes para regular los derechos a las edificaciones.”
Véase además Pueblo v. Carrasquillo, 58 D.P.R. 176, (Todd hijo) (1941), Berrocal v. Registrador, 54 D.P.R. 527 (De Jesús), (1939) ; Pueblo v. Municipio de San Juan, 19 D.P.R. 656, (Del Toro), (1913).
Es cierto que las partes pueden pactar sobre la extinción de dicho derecho al finalizar el contrato de arrendamiento: Colón v. Club Rotario, 60 D.P.R. 750 (Todd hijo) (1942), cita precisa a la página 752; Aybar v. Jiménez, 60 D.P.R. 745, (Todd hijo) (1942), cita precisa a la página 748; Palermo v. Corte, 58 D.P.R. 189, (Travieso), (1941), cita pre-cisa a la página 196; Rivera v. Santiago, 56 D.P.R. 381, (De Jesús), (1940), cita precisa a la página 390. Pero cuando no se pacta nada sobre el particular, o el contrato en que se pacta resulta nulo, se aplican como pacto supletorio provisto por la ley, las disposiciones relativas a la accesión.
En resumen, el verdadero efecto jurídico del primer con-trato firmado entre las partes, es que la sociedad de ganan-ciales obtuvo sobre el solar arrendado y sobre la construcción iniciada, tres derechos inmobiliarios claros y precisos: (1) un derecho de dominio sobre el edificio a medio construir; (2) un derecho de retención sobre la cosa construida; (3) un derecho de opción de compra del suelo ajeno. El acto de voluntad, el gesto afirmativo que transforma estos tres derechos reales en una simple indemnización, se lo impone el estatuto al dueño del suelo y no al edificante de buena fe. Hasta que el dueño del suelo no paga los materiales y la mano de obra — Senten-cia del Tribunal Supremo de España del 2 de enero de 1926 — , el dueño del suelo no adquiere el dominio de lo edificado, que *63es la condición jurídica que termina tanto, con el derecho de retención, como con la posibilidad del edificante de buena fe, de adquirir el suelo sobre el cual ha edificado.
Si bien es cierto que en el segundo contrato celebrado entre el arrendador, dueño del terreno y el arrendatario, como ad-ministrador de la sociedad de gananciales, se pacta la demo-lición del edificio construido al finalizar el contrato de arren-damiento, tal contrato es nulo de toda nulidad, porque no habiendo consentido la esposa a la enajenación de los tres de-rechos inmobiliarios envueltos, el marido por sí solo, no tenía capacidad legal para obligar a la sociedad de gananciales.
Se ha estudiado asimismo la posibilidad, que un arrendatario con permiso para edificar, si construye en suelo ajeno un edificio, no tiene derecho a indemnización alguna, por constituir dicho edificio una mejora dentro del alcance del artículo 1463 de nuestro Código Civil, que establece que el arrendatario tendrá respecto a las mejoras útiles o voluntarias el mismo derecho que se le concede al usufructuario, relacionado con el artículo 416 del mismo Código que establece, quo el usufructuario podrá hacer en los bienes objeto del usufructo las mejoras útiles o de recreo, con tal que no altere su forma o substancia, pero no tendrá derecho a indemnización. Como se ve se trata de extender a los arrendamientos con 'permiso para construir la misma teoría que se le aplica a los arrendamientos simples, sin permiso para construir. Tal regla no puede ser favorecida.
Nuestro propio tribunal ha resuelto que cuando el arren-datario tiene permiso para construir, tal construcción, no se puede considerar como una mejora útil o de recreo: Pueblo v. Carrasquillo, 58 D.P.R. 176, (Todd hijo), (1941) cita precisa a la página 180:
“La construcción de una casa, en solar ajeno, de buena fe y con el consentimiento del dueño del solar, bien sea por arrenda-miento o por mera tolerancia, no puede considerarse como la mejora útil o de recreo a que se refiere el articulo 416 del Código Civil aplicado en el caso de González v. Peña & Balbás, supra, y, *64por el contrario, debe regularse por lo prescrito en el articula 297 del Código Civil (ed. 1930) según lo ha resuelto esta corte en los casos de Pueblo v. Municipio de San Juan, 19 D.P.R. 656; Sucn. Collado v. Pérez, 19 D.P.R. 928; King v. Fernández, 30 D.P.R. 592; Ermita de Nuestra Señora del Rosario v. Collazo, 41 D.P.R. 596; Berrocal v. Registrador, 54 D.P.R. 527 y Rivera v. Santiago, supra. Véase además 3 Manresa, Código Civil Español, 203 et seq.”
Consagrar en nuestra jurisprudencia el principio que el derecho de indemnización de un edificante de buena fe sobre un suelo ajeno, es un bien mueble, o una mejora útil o de recreo, o un derecho que no descansa sobre la cosa construida,, sería un error grave. Bastaría entonces que el dueño del suelo ajeno vendiera, cediera o traspasara a otra persona el suelo sobre el cual se ha construido de buena fe, para que la alegada obligación personal, de persona a persona, sin rela-ción alguna con el inmueble construido, dejara al edificante de buena fe indefenso ante el nuevo adquirente. El impacte de esta decisión sobre nuestra vida como pueblo sería tre-menda. En Puerto Rico existen pueblos enteros donde los solares pertenecen a los municipios y los edificios sobre ellos construidos a personas particulares. Hemos negado el de-recho, a todo aquél que no posea un terreno a título de dueño, sea cual fuere el tiempo de su posesión, de adquirir su dominio por prescripción: Rivera v. Santiago, 56 D.P.R. 381, (De-Jesús), (1940). Hemos resuelto asimismo, que no puede adquirirse por prescripción, el dominio de tierras pertene-cientes al Gobierno Insular: El Pueblo v. Municipio de San Juan, 19 D.P.R. 656, (Del Toro), (1913). La “costumbre”,, y estamos usando la palabra costumbre dentro de la acepción que tiene en el derecho de arrendamiento, de arrendar peque-ños solares para construir sobre ellos las viviendas de nuestra gente pobre, está tan generalizada en nuestro país, que incluso-cubre algunos de los arrabales más populosos de nuestra ciudad-capital. El cuidadoso estudio por algunos de los jue-ces que nos precedieron, de casi todos los puntos relacionados *65con la accesión, sin duda, no estaba disparado hacia el vacío..
Por lo tanto, reconsideramos nuestra anterior sentencia de SO de junio de 1953 y se confirma la sentencia dictada por el anterior Tribunal de Distrito de Puerto Rico, Sección de Mayagüez, el 12 de junio de 1952.
El Juez Presidente Sr. Snyder y el Juez Asociado Sr. Pérez Pimentel concurren en el resultado.